DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US Pub No. 20120267528 A1) in view of Natori et al. (US Pub No. 20170030706 A1).   

Regarding Claim 1, 
Sakai discloses A method of generating a correction line indicating a relationship between an amount of deviation of an edge of a wafer pattern from an edge of a reference pattern and a width of a space adjacent to the edge of the reference pattern, comprising:   

appearance frequency and the distances between patterns are graphed from image)

obtaining images of wafer patterns corresponding to a plurality of space widths shown in the appearance-frequency graph; (Sakai, [0142], discloses distribution information of the edge positions can be obtained on the basis of acquisition of edge position information in a lateral direction (X direction) which is acquired at the plurality of different edge positions in a direction (Y direction) perpendicular to a paper surface of Fig. 14. For example, it is considered that a graph in which an axis of abscissa indicates the edge position information (X direction) and an axis of ordinate indicates an appearance frequency of a signal is created and, on the basis of edge position appearance frequency and the distances between patterns are graphed from image)

calculating amounts of deviation between edges of the wafer patterns on the images and edges of corresponding reference patterns; (Sakai, [0142], [0161], discloses distribution information of the edge positions can be obtained on the basis of acquisition of edge position information in a lateral direction (X direction) which is acquired at the plurality of different edge positions in a direction (Y direction) perpendicular to a paper surface of Fig. 14. For example, it is considered that a graph in which an axis of abscissa indicates the edge position information (X direction) and an axis of ordinate indicates an appearance frequency of a signal is created and, on the basis of edge position distribution information which is expressed on the graph, the gap discrimination is performed. In this case, a half-width value of a distribution curve in the first gap portion and that in the second gap portion are compared and it is determined that the gap portion of the larger half-width value is the edge on the core gap side (the gap portion of the smaller half-width value is the edge on the space gap side); reference numeral 1901 in Fig. 22, (a) denotes a cell portion in the chip formed on the semiconductor wafer. A second model image is a model image to perform the accurate discrimination of the gap kinds at the time of measurement and is an image taken under appearance frequency and the distances between patterns are graphed from image)

Sakai does not explicitly discloses plotting a plurality of data points on a coordinate system, the plurality of data points being specified by the plurality of space widths and the amounts of deviation; (Sakai, [0229], Fig. 41, discloses a processing flow for inspecting in which step the abnormality occurred as mentioned above. It will be described hereinbelow in accordance with the processing flow of Fig. 41. First, inspecting conditions are inputted (S4100). As inspecting conditions, there are inspection coordinates, a design value of a spacer width, permissible maximum value and minimum value of dimension difference of each of the spacer, core gap, and spacer gap, and the number of patterns which are inspected by one image pickup. Subsequently, an inspection image is acquired at an inspecting position (S4101). A range of a region of the image which is acquired can be calculated on the basis of a design value of a line width and the number of patterns which are inspected by one coordinates of spaces and patterns are determined)

Sakai does not explicitly disclose generating a correction line from the plurality of data points on the coordinate system.  

Natori discloses generating a correction line from the plurality of data points on the coordinate system. (Natori, [0111], discloses these points are specified, first, the target image is moved in the x-direction and the y-direction such that the point Pa1 matches the point Pb1. Subsequently, the target image is rotated in the φ-direction such that the straight line LA and the straight line LB match and that the direction of the arrow RA and the direction of the arrow RB match. Lastly, the position and the tilt of the target image in the z-direction are adjusted such that a plane including the points Pa1, Pa2, Pa3 matches a plane including the points Pb1, Pb2, Pb3. Specifically, in the height image coordinate system, the target image is corrected such that the plane including the points Pa1, Pa2, Pa3 matches the plane including the points Pb1, Pb2, Pb3. The respective heights (z coordinates) of the points Pa1, Pa2, Pa3 are represented by the FIG. 13, the matching degree of the target image and the reference image displayed in the image display area 410 increases; target image line is corrected by data points of coordinates) 

Sakai discloses the claimed invention except for the generation of correcting line from data point coordinates of deviating points. Natori teaches that it is known to (modification) as set forth at paragraph [0111]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to correcting the data points which are deviated from reference data points of image patterns as taught by Natori in order to manufacturing precise patterns wafers for electronics utilities.

Regarding Claim 2, 
The combination of Sakai and Natori further discloses plotting a new data point on the coordinate system; and updating the correction line from the plurality of temporary data points and the new data point. (Natori, [0111], discloses these points are specified, first, the target image is moved in the x-direction and the y-direction such that the point Pa1 matches the point Pb1. Subsequently, the target image is rotated in the φ-direction such that the straight line LA and the straight line LB match and that the direction of the arrow RA and the direction of the arrow RB match. Lastly, the position and the tilt of the target image in the z-direction are adjusted such that a plane including the points Pa1, Pa2, Pa3 matches a plane including the points Pb1, Pb2, Pb3. FIG. 13, the matching degree of the target image and the reference image displayed in the image display area 410 increases; target image line is corrected by data points of coordinates). Additionally, the rational and motivation to combine the references Sakai and Natori as applied in claim 1 apply to this claim. 

Claims 5 and 6 recite apparatus and computer readable medium with elements and instructions corresponding to the method steps recited in Claim 1. Therefore, the recited elements and instructions of the apparatus and computer readable medium Claims 6 and 7 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Sakai and Natori references presented in rejection of Claim 1, apply to these claims.

Furthermore, the combination of Sakai and Natori further discloses apparatus and non-transitory computer readable medium (Sakai, [0078], discloses apparatus in which a computer including the image processor (discriminating unit) for performing the gap discrimination as will be described hereinafter on the basis of the signal such as a secondary electron or the like is constructed as a part of the scanning electron microscope apparatus is shown. However, the invention is not limited to it. For example, . 


Allowable Subject Matter
Claims 3, 4 and 7objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 3, 4 and 7: Claim 3 recite limitations –"wherein plotting the new data point on the coordinate system comprises: 3 Preliminary AmendmentAttorney Docket No.: 706572 obtaining an image of an additional wafer pattern corresponding to at least one additional space width shown in the appearance-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661